Citation Nr: 0727073	
Decision Date: 08/29/07    Archive Date: 09/11/07

DOCKET NO.  04-43 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manchester, New Hampshire


THE ISSUE

Entitlement to an initial, compensable rating for 
hypertension.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from February 1977 to June 
1981.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a February 2004 rating 
decision in which the RO granted service connection and 
assigned an initial 0 percent (i.e., noncompensable) rating 
for hypertension, effective the September 5, 2003 date of the 
claim.  The veteran filed a notice of disagreement (NOD) with 
the assigned rating in July 2004, and the RO issued a 
statement of the case (SOC) in December 2004.  The veteran 
filed a substantive appeal (via a VA Form 9, Appeal to Board 
of Veterans' Appeals) in December 2004.

Because this claim involves a request for a higher initial 
rating following the grant of service connection, the Board 
has characterized the claim in light of the distinction noted 
in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).

In May 2006, the Board remanded the claim to the RO, via the 
Appeals Management Center (AMC) , in Washington, DC, for 
additional development..  After completing the requested 
action, the AMC continued the denial of the claim (as 
reflected in a May 2007 supplemental SOC (SSOC)), and 
returned this matter to the Board for further appellate 
consideration.




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Since the September 5, 2003 effective date of the grant 
of service connection, diastolic blood pressure has been 
predominantly less than 100, and systolic blood pressure has 
been predominantly less than 160.


CONCLUSION OF LAW

The criteria for an initial, compensable rating for 
hypertension have not been met. 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.3, 4.20, 4.31, 4.104, Diagnostic Code 7101 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 &  Supp. 2006)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). 

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include via the AMC).  Id.; see also Pelegrini, 18 Vet. 
App. at 112.  See also Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, June and November 2006 letters provided 
notice to the veteran regarding what information and evidence 
was needed to substantiate the claim for an initial, 
compensable rating for hypertension, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence would be obtained by VA, and 
the need for the veteran to advise VA of and to submit any 
further evidence relevant to the claim.  Additionally, the 
June 2006 letter directed the veteran to send in medical 
evidence in his possession, and the November 2006 letter 
informed the veteran how disability ratings and effective 
dates are assigned and the type of evidence that impacts 
those determinations.  After issuance of each letter, and 
opportunity for the veteran to respond, the May 2007 SSOC 
reflects readjudication of the claim.  Hence, the veteran is 
not shown to be prejudiced by the timing of VCAA-compliant 
notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in a 
statement of the SOC or SSOC, is sufficient to cure a timing 
defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's service medical records, post-service private 
medical records, and the report of a March 2007 VA 
examination.  Also of record and considered in connection 
with the appeal are various statements submitted by the 
veteran and by his representative, on his behalf.  In a 
January 2007 statement in support of claim (VA Form 21-4138), 
the veteran indicated, through her representative, that she 
had no other information to submit.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the veteran has been notified and made aware of the 
evidence needed to substantiate this claim, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error and affirming that the provision of adequate notice 
followed by a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II. Analysis

Disability evaluations are determined by the application of 
VA's schedule of ratings, which is based on average 
impairment of earning capacity. 38 U.S.C.A. § 1155 (West 2002 
& Supp. 2006); 38 C.F.R. Part 4 (2006).  Separate diagnostic 
codes identify the various disabilities.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher rating is assigned if the 
disability more nearly approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2006).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran. 38 C.F.R. § 4.3 (2006).

The veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. 4.1 (2006); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration is entitlement to a 
higher initial rating assigned following the grant of service 
connection, evaluation of the medical evidence since the 
grant of service connection and consideration of the 
appropriateness of "staged rating" (assignment of different 
ratings for distinct periods of time, based on the facts 
found) is required.  Fenderson, 12 Vet. App. at 126.

Hypertension is rated under 38 C.F.R. § 4.104, Diagnostic 
Code (DC) 7101 (2006). For purposes of rating under this 
section, the term "hypertension" means that the diastolic 
blood pressure is predominantly 90mm or greater, and 
"isolated systolic hypertension" means that the systolic 
blood pressure is predominantly 160mm or greater with a 
diastolic blood pressure of less than 90mm.

Effective January 12, 1998, the rating criteria for DC 7101 
have been as follows.  A rating of 10 percent requires 
diastolic blood pressure predominantly 100 or more, or 
systolic blood pressure predominantly 160 or more, or minimum 
evaluation for an individual with a history of diastolic 
blood pressure predominantly 100 or more or who requires 
continuous medication for control.  A rating of 20 percent 
requires diastolic blood pressure predominantly 110 or more, 
or systolic blood pressure predominantly 200 or more.  A 
rating of 40 percent requires diastolic pressure 
predominantly 120 or more.  A rating of 60 percent requires 
diastolic blood pressure predominantly 130 or more.  
Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  38 C.F.R. § 4.104, Diagnostic Code 
7101 (2006).

The rating schedule authorizes assignment of a "zero 
percent" (noncompensable) rating when the rating schedule 
does not provide for such a rating and the requirements for a 
compensable rating are not met.  38 C.F.R. § 4.31 (2006).  

Considering the evidence in light of the above-noted 
criteria, the Board finds that record does not present a 
basis for assignment of a compensable rating for hypertension 
at any point since the September 5, 2003 effective date of 
the grant of service connection for that disability.  

Treatment records from the Littleton Hospital reflect the 
following blood pressure readings: December 1994: 130/84 June 
1997: 132/82; July 1997: 142/98 and 144/100; October 1997: 
126/88 and 134/90; September 2000: 130/94 and 136/92; 
February 2002: 140/80 and 110/80; March 2003: 120/84.  

On March 2007 VA examination, the veteran's blood pressure 
readings were 132/84, 142/84, and 132/84.  

This medical evidence clearly reflects that diastolic blood 
pressure has been predominantly less than 100, and systolic 
blood pressure has been predominantly less than 160.  In 
fact,  none of the veteran's blood pressure readings have 
included a diastolic reading of 100 or more or a systolic 
reading of 160 or more.  Therefore, a   compensable rating 
for hypertension, under DC 7101, is not warranted 

The Board notes the argument of the veteran-in her 
substantive appeal and elsewhere-that her rating should be 
based on blood pressure readings taken when she is not on 
medication, because the medication masks the true level of 
her disability.  However, DC 7101 provides for assignment of 
a 10 percent rating where continuous medication is required 
to control hypertension, if there is a history of diastolic 
pressure of predominantly 100 or more.  (Emphasis added).  In 
so providing, VA has indicated thatm where hypertension is 
controlled by medication, it should be rated as such, and not 
based on the severity of the symptoms without medication.  
The Board is bound by VA's regulations.  See 38 U.S.C.A. 
§ 7104(c) (West 2002 & Supp. 2006); 38 C.F.R. § 20.101(a) 
(2006).  Consistent with those regulations, the 
noncompensable rating based on the veteran's symptoms as 
controlled by medication is appropriate.  The Board also 
emphasizes that, as a layperson without the appropriate 
medical training and expertise, the veteran simply is not 
competent to provide a probative opinion as to the severity 
of her hypertension.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992)).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").

For all the foregoing reasons, the Board finds that record 
presents no basis for assignment of a higher rating for 
hypertension at any point since the September 5, 2003 
effective date of the grant of service connection for 
hypertension.  As such, there is no basis for staged rating, 
pursuant to Fenderson, and the claim for an initial, 
compensable rating for hypertension must be denied.  In 
reaching these  conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not for application in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.102 (2006); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).


ORDER

An initial, compensable rating for hypertension is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


